Case: 18-60532      Document: 00515309155         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-60532                         February 13, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MARIA MERCEDES GOMEZ-DE SARAVIA,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 538 949


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Maria Mercedes Gomez-De Saravia petitions for review of a Board of
Immigration Appeals (BIA) decision denying her motion to reopen. She sought
to present additional evidence to support her application for relief from
removal. The BIA denied her motion because her arguments related to her
proposed particular social group and nexus to a protected ground are precluded
by the Attorney General’s decision in Matter of A-B-, 27 I. & N. Dec. 316 (A.G.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60532       Document: 00515309155   Page: 2   Date Filed: 02/13/2020


                                  No. 18-60532

2018), vacated in part, Grace v. Whitaker, 344 F. Supp. 3d 96 (D.D.C. 2018),
appeal docketed sub nom. Grace v. Barr, No. 19-5013 (D.C. Cir. Jan. 30, 2019).
      Motions to reopen removal proceedings are “disfavored, and the [movant
has] a heavy burden.” Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549-50
(5th Cir. 2006) (internal quotation marks and citation omitted). This court
reviews an immigration court’s denial of a motion to reopen removal
proceedings “under a highly deferential abuse-of-discretion standard.” Lugo-
Resendez v. Lynch, 831 F.3d 337, 340 (5th Cir. 2016) (internal quotation marks
and citation omitted).
      To be eligible for asylum, an alien must qualify as a “refugee,” requiring
a showing of past persecution or a well-founded fear of persecution on account
of a protected ground: race, religion, nationality, membership in a particular
social group, or political opinion. 8 U.S.C. § 1158(b); 8 U.S.C. § 1101(a)(42)(A).
Withholding of removal is a higher standard as it requires a showing that such
persecution is “more likely than not.” 8 C.F.R. § 208.16(b). Members of a
particular social group “share a common immutable characteristic that they
either cannot change or should not be required to change because it is
fundamental to their individual identities or consciences.” Orellana-Monson
v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal quotation marks and
citation omitted). The group must also share characteristics making them
socially distinct and thus readily identifiable in society, but the group must “be
defined with sufficient particularity to delimit its membership.” Id. at 519
(internal quotation marks, citation, and emphasis omitted).
      This court, in Gonzales-Veliz v. Barr, 938 F.3d 219, 233-34 (5th Cir.
2019), rejected the argument that the Attorney General’s decision in Matter of
A-B- constituted a change in policy, id., and held that it is permissible to rely
on the Attorney General’s reasoning in Matter of A-B- to assess whether a



                                        2
       Case: 18-60532   Document: 00515309155    Page: 3    Date Filed: 02/13/2020


                                  No. 18-60532

proposed group is substantially similar and warrants the same result, id. at
232.     Gomez-De Saravia is correct that Matter of A-B- did not create a
categorical ban against particular social groups based on domestic violence.
See id. However, contrary to her assertion, the BIA did not conclude that
Matter of A-B- “invalidate[d] all social groups that relate to domestic violence.”
        This court concluded in Gonzales-Veliz that “‘Honduran women unable
to leave their relationship’ is impermissibly defined in a circular manner. The
group is defined by, and does not exist independently of, the harm—i.e., the
inability to leave.” 938 F.3d at 232. Because such a group lacks particularity
and social distinction, this court “agree[d] with the BIA that Gonzales-Veliz’s
group is not a particular social group under A-B-.”         Id.    Here, Gomez-De
Saravia’s argument, that it is clear who belongs to her proposed group of
Salvadoran women who are unable to leave an abusive relationship, is
conclusory and does not demonstrate why her proposed particular social group
has the requisite particularity and social distinction.       See Gonzales-Veliz,
938 F.3d at 232; Orellana-Monson, 685 F.3d at 518-19.
        Because    Gomez-De    Saravia’s    arguments      would    not   establish
membership in a cognizable particular social group, the BIA did not err in
denying her motion to reopen. See Gonzales-Veliz, 938 F.3d at 232; Lugo-
Resendez, 831 F.3d at 340. Accordingly, the petition for review is DENIED.




                                        3